Oo eo tI DB wr SP WwW YY

Ny NM NY NY NH NY NY NY NY NO FS SY KF Se FP YE EF EE SS he
Oo oOo ~DTD A WH BB WwW HY &=& OD ODO WAN BDA fF Ww NY | O&O

 

 

rilbov
Case 9:21-cv-00059-DLC-KLD Document 1-1 Filed 05/12/21 Page 10f17 port anso

Pag L. Allison
CLERK

Flathead County District Cot
STATE OF MONTANA

By: Michelle Davis
: DV-15-2020-0000871-BC
Brian M. Joos Ulbricht, Heidi J

VISCOMI, GERSH, ni
SIMPSON & JOOS, PLLP
121 Wisconsin Avenue

Whitefish, MT 59937

(406) 862-7800

Attorneys for Plaintiffs

MONTANA ELEVENTH JUDICIAL DISTRICT COURT
FLATHEAD COUNTY

 

ROD HERRICK and SONYA HERRICK as Cause No.
Trustees of the ROD AND SONYA HERRICK
REVOCABLE TRUST, and RODDIE, INC.,
COMPLAINT AND
Plaintiffs, DEMAND FOR JURY TRIAL
vs.

ATAIN SPECIALTY INSURANCE
COMPANY.

Defendant.

 

COME NOW the Plaintiffs Rod Herrick and Sonya Herrick, as Trustees of the Rod and
Sonya Herrick Revocable Trust, and Roddie, Inc. (collectively hereinafter, “Roddie”), by and
through their undersigned counsel, and file a Complaint against Defendant Atain Specialty
Insurance Company as follows:
ALLEGATIONS COMMON TO ALL COUNTS
1, The Rod and Sonya Herrick Revocable Trust owns real property located in Flathead
County, Montana, commonly known as 4457 Trumble Creek Road, Columbia Falls, MT

59912 and legally described as follows:

COMPLAINT AND DEMAND FOR JURY TRIAL — Herrick et al. v. Atain Specialty Insurance Company
Page | of 5
Oo fo TD DB Ww FSF W WH

wb NO NY WN BY KH NY YN HN NO ee Re eRe Re Re EO
Oo co DD vA B® Ww NO KF TCT OBO wBenANI DH FP WwW YY KF C&C

 

 

Case 9:21-cv-00059-DLC-KLD Document 1-1 Filed 05/12/21 Page 2 of 17

Tract 1 of Certificate of Survey No. 20530, situated, lying and being in
the Southwest Quarter (SW1/4) of Section 11, Township 30 North, Range
21 West, P.M.M., Flathead County, Montana.

(hereinafter, the ““Property”’)

. Roddie, Inc. is a California corporation registered with the Secretary of State of Montana

and authorized to do business in Montana, with its primary place of business on the

Property, which is located in Columbia Falls, Flathead County, Montana.

. Defendant Atain Specialty Insurance Company (hereinafter, “Atain”) is a Michigan

Corporation which sells insurance policies to Montana residents in the State of Montana,

. Roddie desired to have a manufacturing facility and showroom (hereinafter, the

“Building”) constructed on the Property.

_ Atain issued and sold to Roddie a Commercial Property Policy (CIP351013) (hereafter,

the “Policy”’).

. The Policy covered losses to the Building, and was in effect at the time the losses to the

Building described in this Complaint occurred.

_ Roddie first hired R Porch Construction Inc. (“Porch”) to act as general contractor for

construction the Building. Porch began construction on the Building, and performed, or
supervised the performance of as general contractor, the compaction beneath the

Building.

. When Porch left the job, Roddie hired Big Mountain Builders, LLC (“Big Mountain”)

and DBCS, LLC (“DBCS”) to act as general contractor. Big Mountain and/or DBCS, as

general contractor, supervised the pouring of the Building’s concrete floor.

. Countryside Builders, Inc., hired as a subcontractor by Big Mountain and/or DBCS,

poured the Building’s concrete floor.

COMPLAINT AND DEMAND FOR JURY TRIAL — Herrick et al. v. Atain Specialty Insurance Company

Page 2 of 5
Oo oo — nN ea) = WwW tN —

No bw NH NHN NH WK LK LK KY KR ee HE Ee EE EE EE Se |
Oo Oe DT DB Wn BP WH HO KF CO OO Fe TD HD mH FH W NY KF OB

 

 

10.

i.

12.

13,

14.

15.

16.

17,

18.

19.

Case 9:21-cv-00059-DLC-KLD Document 1-1 Filed 05/12/21 Page 3 of 17

Roddie moved into the Building in October of 2018, and almost immediately began to
notice cracks in the concrete floor.

The cracks continue to increase in number and to expand in volume as the concrete floor
moves and shifts.

The cracks have caused Roddie’s sensitive manufacturing equipment, which must be
level and calibrated when in operation, to require constant re-leveling and re-calibration.
The cracks have broken a section of the radiant heat, and caused cracking in the drywall
of the office space located in the Building.

The cracks are also unsightly, frustrating Roddie’s intended use of the Building as a
showroom for Roddie’s business and products.

In addition, significant roof leaks have occurred.

The Court has jurisdiction over this matter and venue is appropriate here because this
dispute concerns claims related to the Building, which is located on real property in
Flathead County, Montana; and because Atain insured the Building through an insurance
policy issued in Flathead County, Montana and to be performed in Flathead County,

Montana.

COUNT ONE
Breach of Contract

Roddie hereby incorporates by reference all previous allegations contained in this
Complaint into this Count.

Atain entered into an insurance contract with Roddie which covered damages to the
Building as evidenced by the Policy.

When damages to the building occurred, Atain breached its insurance contract with

Roddie by refusing to provide the coverage it agreed to provide in the insurance contract.

COMPLAINT AND DEMAND FOR JURY TRIAL — Herrick et al. v. Atain Specialty Insurance Company

Page 3 of 5
oC fo NY BO UN FP WY NY FR

NM BH BP BH HN HN KN RO BR DR OO ee
Oo fo SD DH A BB WO NY K OHO OAR nA fF WwW LY | OC

 

 

20.

21.

22.

23,

24.

Zs

26.

2h

Case 9:21-cv-00059-DLC-KLD Document 1-1 Filed 05/12/21 Page 4 of 17

This breach caused damages to Roddie in amounts to be proven at trial, and Roddie is

entitled to a judgment against Atain for its damages.

COUNT TWO
Illusory Coverage / UTPA Violations

(against Atain)
Roddie hereby incorporates by reference all previous allegations contained in this
Complaint into this Count.
Atain collected a premium from Roddie for the Policy.
Atain violated Montana law, including but not limited to §§ 33-18-201 and 33-18-212,
MCA, when damages to the Building occurred, but Atain failed to provide the insurance
coverage under the Policy for which Roddie had paid a premium.
Attain included in the Policy exclusions which purported to eliminate so much of the
coverage that otherwise would have existed under the Policy’s insuring clauses that the
coverage would be worthless or practically worthless were the exclusions to be enforced.
These purported exclusions violate the Illusory Coverage Doctrine, and are otherwise
unconscionable and unenforceable.
Additionally, Atain has failed to respond to claims communications in violation of the
UTPA, thereby forcing its insured to file this lawsuit.
Roddie is therefore entitled to a judgment that coverage under the Policy for the damages

to the Building does exist, and a judgment against Atain for the amount of its damages, to

be proven at trial.

DEMAND FOR JURY TRIAL

Roddie hereby demands a trial by jury on all counts for which they are so entitled.

WHEREFORE, the Roddie prays for judgment against Defendants as follows:

COMPLAINT AND DEMAND FOR JURY TRIAL — Herrick et al. v. Atain Specialty Insurance Company

Page 4 of 5
—_—

Oo eo HN BDH vA FP YW WY

NY wo NO NO NO LVN NO NO KN RN wR Re RE EO Ret OO eS el
Oo Oo NY HR WH BB W NY K§ CDT WO BAI KD vA fF WY VY KF O

 

 

Case 9:21-cv-00059-DLC-KLD Document 1-1 Filed 05/12/21 Page 5 of 17

1. For a judgment against Defendants, jointly and severally, in the amount of damages
proven at trial;

2. For punitive damages;

3. For costs, attorney fees and disbursements;

4, For pre-judgment and post-judgment interest at 10% per annum; and

5. For such other and further relief as is appropriate.

DATED this 28th day of September, 2020.

VISCOMI, GERSH,
SIMPSON & JOOS, PLLP

By:_/s/ Brian M. Joos
Brian M. Joos
Attorneys for Plaintiffs

COMPLAINT AND DEMAND FOR JURY TRIAL — Herrick et al. v. Atain Specialty Insurance Company
Page 5 of 5
Oo co NY DB A fF YW YH

wo NO NH NHN WH KH NK LK LK HO He He Fe Ee EF EF OOU lUmU Eh ES
Oo co ~TI DB WA BP WY NY KF& COD DO DWANI BDA fF Ww VY | O&O

 

 

Case 9:21-cv-00059-DLC-KLD Document 1-1 Filed 05/12/21 Page 6 of 17

Brian M. Joos

VISCOMI, GERSH,
SIMPSON & JOOS, PLLP
121 Wisconsin Avenue
Whitefish, MT 59937
(406) 862-7800

Attorneys for Plaintiffs

MONTANA ELEVENTH JUDICIAL DISTRICT COURT
FLATHEAD COUNTY

 

ROD HERRICK and SONYA HERRICK as
Trustees of the ROD AND SONYA HERRICK
REVOCABLE TRUST, and RODDIE, INC.,

Cause No. DV-15-2020-0000871-BC
Judge Heidi J Ulbricht

SUMMONS
Plaintiffs,
VS.

ATAIN SPECIALTY INSURANCE
COMPANY.

a ee

Defendant.

 

TO: ATAIN SPECIALTY INSURANCE COMPANY:

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (or 42 days if you are the State of
Montana, a state agency, or a state officer or employee), you must serve on the plaintiff an
answer to the attached complaint or a motion under Rule 12 of the Montana Rules of Civil
Procedure. Do not include the day you were served in your calculation of time. The answer or

motion must be served on the Plaintiffs’ attorney, whose name and address is listed above. If you

SUMMONS — Herrick et al. v. Atain Specialty Insurance Company
Page | of 2
oOo wow tT DBD A Fe WW LY

Ny NO NY NH NY NH WB NY NN NN YF | KF FEF YF YE SE SE hl hlUr SS
Oo co ~T DB WH BB WwW NYO KF TCT DO WA AIT DUN F&F WY | SC

 

 

Case 9:21-cv-00059-DLC-KLD Document 1-1 Filed 05/12/21 Page 7 of 17

fail to respond, judgment by default will be entered against you for the relief demanded in the

complaint. You must also file your answer or motion with the court.

Witness my hand and the seal of said court this 29 day of September, 2020.

Peg L. Allison
CLERK OF COURT

Mat |

 

SUMMONS ~— Herrick et al. v. Atain Specialty Insurance Company
Page 2 of 2
SO OO “FOO A Oe

i) BND BR BD ND RD Det et

Case 9:21-cv-00059-DLC-KLD Document 1-1 Filed 05/12/21 Page 8 of 17

Brian M. Joos

VISCOMI, GERSH,
SIMPSON & JOOS, PLLP
121 Wisconsin Avenue
Whitefish, MT 59937
(406) 862-7800

Attorneys for Plaintiff

MONTANA ELEVENTH JUDICIAL DISTRICT COURT
FLATHEAD COUNTY

)

 

ROD HERRICK and SONYA HERRICK as Cause No, DV-15-2020-0000871-BC
Trustees of the ROD AND SONYA HERRICK

REVOCABLE TRUST, and RODDIE, INC., Judge: Hon. Heidi J. Ulbricht

v8. NOTICE AND ACKNOWLEDGEMENT

}
}
Plaintiffs,
)
)

ATAIN SPECIALTY INSURANCE
COMPANY.

Defendant.

 

 

 

TO: ATAIN SPECIALTY INSURANCE COMPANY c/o its attorney Peter B. Ivins,
WILLIAMS LAW FIRM, PC, 235 East Pine., P.O. Box 9440, Missoula, MT 59807-

9440:

Why are you getting this?
A lawsuit has been filed against you, or the entity or entities you represent, in this court

under the number shown above. A copy of the complaint is attached.

NOTICE AND ACKNOWLEDGMENT — DF-15+2020-000087 1-BC
Page }
WO SO ee

BD Bo BRD BRO BRD OBR BOR weet
BRA R SE BB XS SSE RARBABRE BAH AS

 

 

Case 9:21-cv-00059-DLC-KLD Document 1-1 Filed 05/12/21 Page 9 of 17

This is not a summons, or an official notice from the court. It is a request that, to avoid
expenses, you acknowledge and waive formal service of a summons by signing and returning the
enclosed acknowledgment and waiver. To avoid these expenses, you must return the signed
acknowledgment and waiver. Two copies of the acknowledgment and waiver are enclosed, along
with a stamped, self-addressed envelope, or other prepaid means for returning one copy. You
may keep the other copy.

What happens next?

If you return the signed acknowledgment and waiver, I will file it with the court. The
action will then proceed as if you had been served on the date the waiver is filed, but no
summons will be served on you and you will have 21 days (42 days if you are the State of
Montana, a state agency, or a state officer or employee sued in an official capacity) from the date
you sign the acknowledgment and waiver to answer the complaint.

If you do not return the signed acknowledgment and waiver, I will arrange to have the
summons and complaint served on you, or the entity or entities you represent, and | will ask the
court to require you, or the entity or entities you represent, to pay the expenses of making
service.

Please read the enclosed statement about the duty to avoid urmecessary expenses.

I certify that this request is being sent to you on the date below.

DATED this 30th day of March, 2021,

VISCOMI, GERSH,
SIMPSON & JOOS, PLLP

By:_/s/ Brian M. Joos
Brian M. Joos
Attorneys for Plaintiffs

NOTICE AND ACKNOWLEDGMENT — DI-/5-2020-0000871-BC
Page 2
Oo Cf ~F OW Ww & WH NO ore

DRO ee et et
yPeN RHR RP BS F&F SF SBA KD AE BH SK S

 

 

Case 9:21-cv-00059-DLC-KLD Document 1-1 Filed 05/12/21 Page 10 of 17

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Montana Rules of Civil Procedure has a provision to avoid the unnecessary
expenses of serving a summons and complaint. A defendant who fails to return a signed
acknowledgment and waiver of service requested by a plaintiff will be required to pay the
expenses of service, unless the defendant shows good cause for the failure.

"Good cause" does not include a belief that the lawsuit is groundless, or that it has been
brought in an improper venue, or that the court has no jurisdiction over this matter or over the
defendant or the defendant's property.

If the acknowledgment and waiver is signed and returned, you can still make these and
all other defenses and objections, but you cannot object to the absence of a summons or of
service.

If you waive service, then you must, within the time specified on the acknowledgment
and waiver form, serve an answer or a motion under Rule 12 on the plaintiff and file a copy with
the court.

NOTICE AND ACKNOWLEDGMENT ~ D¥-/5-2020-G000871-BC
Page 3
oO CO Ss HN Oe UU

MN NM NN BR OR Neh ehh pet
PP CO Ss AO BR BF YB Ne SG 10 w SN tr Om Ow tO OS

 

 

PiLUDow
Case 9:21-cv-00059-DLC-KLD Document 1-1 Filed 05/12/21 Page 11 of 17 09/28/2020

Pag L. Allison
CLERK
Flathead County District Cot
STATE OF MONTANA
By: Michelle Davis
B rian M. Joos DV-15-2020-0000871-86
VISCOMI, GERSH, sone te
SIMPSON & JOOS, PLLP 00
121] Wisconsin Avenue
Whitefish, MT 59937
(406) 862-7800

Attorneys for Plaintiffs

MONTANA ELEVENTH JUDICIAL DISTRICT COURT
FLATHEAD COUNTY

 

ROD HERRICK and SONYA HERRICK as

Cause No.
Trustees of the ROD AND SONYA HERRICK
REVOCABLE TRUST, and RODDIE, INC.,
COMPLAINT AND
Plaintiffs, DEMAND FOR JURY TRIAL
VS.
ATAIN SPECIALTY INSURANCE
COMPANY.

Defendant.

 

COME NOW the Plaintiffs Rod Herrick and Sonya Herrick, as Trustees of the Rod and
Sonya Herrick Revocable Trust, and Roddie, Inc. (collectively hereinafter, “Roddie”), by and
through their undersigned counsel, and file a Complaint against Defendant Atain Specialty
Insurance Company as follows:
ALLEGATIONS COMMON TO ALL COUNTS
1. The Rod and Sonya Herrick Revocable Trust owns real property located in Flathead
County, Montana, commonly known as 4457 Trumble Creek Road, Columbia Falls, MT

59912 and legally described as follows:

COMPLAINT AND DEMAND FOR JURY TRIAL — Herrick et al. v. Atain Specialty Insurance Company
Page 1 of 5

 
0 OO SDN Or BR Oe Oe

ne ee

 

 

Case 9:21-cv-00059-DLC-KLD Document 1-1 Filed 05/12/21 Page 12 of 17

Tract 1 of Certificate of Survey No. 20530, situated, lying and being in
the Southwest Quarter (SW1/4) of Section 11, Township 30 North, Range
21 West, P.M.M., Flathead County, Montana.

(hereinafter, the “Property”)

. Roddie, Inc. is a California corporation registered with the Secretary of State of Montana

and authorized to do business in Montana, with its primary place of business on the

Property, which is located in Columbia Falls, Flathead County, Montana.

. Defendant Atain Specialty Insurance Company (hereinafter, “Atain”) is a Michigan

Corporation which sells insurance policies to Montana residents in the State of Montana.

. Roddie desired to have a manufacturing facility and showroom (hereinafter, the

“Building”) constructed on the Property.

. Atain issued and sold to Roddie a Commercial Property Policy (CIP351013) (hereafter,

the “Policy”).

. The Policy covered losses to the Building, and was in effect at the time the losses to the

Building described in this Complaint occurred.

. Roddie first hired R Porch Construction Inc. (“Porch”) to act as general contractor for

construction the Building. Porch began construction on the Building, and performed, or
supervised the performance of as general contractor, the compaction beneath the

Building.

. When Porch left the job, Roddie hired Big Mountain Builders, LLC (“Big Mountain”)

and DBCS, LLC (“DBCS”) to act as general contractor. Big Mountain and/or DBCS, as

general contractor, supervised the pouring of the Building’s concrete floor.

. Countryside Builders, Inc., hired as a subcontractor by Big Mountain and/or DBCS,

poured the Building’s concrete floor.

COMPLAINT AND DEMAND FOR JURY TRIAL — Herrick et al. v. Atain Specialty Insurance Company

Page 2 of 5
Dp OO RH th me OR ONO

BRO BDO amt etiam pet eet

 

 

Case 9:21-cv-00059-DLC-KLD Document 1-1 Filed 05/12/21 Page 13 of 17

10. Roddie moved into the Building in October of 2018, and almost immediately began to
notice cracks in the concrete floor.

11. The cracks continue to increase in number and to expand in volume as the concrete floor
moves and shifts.

12. The cracks have caused Roddie’s sensitive manufacturing equipment, which must be
level and calibrated when in operation, to require constant re-leveling and re-calibration.

13. The cracks have broken a section of the radiant heat, and caused cracking in the drywall
of the office space located in the Building.

14. The cracks are also unsightly, frustrating Roddie’s intended use of the Building as a
showroom for Roddie’s business and products.

15. In addition, significant roof leaks have occurred.

16. The Court has jurisdiction over this matter and venue is appropriate here because this
dispute concerns claims related to the Building, which is located on real property in
Flathead County, Montana; and because Atain insured the Building through an insurance
policy issued in Flathead County, Montana and to be performed in Flathead County,
Montana.

COUNT ONE
Breach of Contract

17. Roddie hereby incorporates by reference all previous allegations contained in this
Complaint into this Count.

18. Atain entered into an insurance contract with Roddie which covered damages to the
Building as evidenced by the Policy.

19. When damages to the building occurred, Atain breached its insurance contract with

Roddie by refusing to provide the coverage it agreed to provide in the insurance contract.

COMPLAINT AND DEMAND FOR JURY TRIAL - Herrick et al. v. Atain Specialty insurance Company
Page 3 of 5
pour

we CO SF BH Ww F&F WH Bh

hm Bh BO Be BS BD OD ORD OD OB iret
SO OO ST ON OA OR a ON OND

 

 

Case 9:21-cv-00059-DLC-KLD Document 1-1 Filed 05/12/21 Page 14 of 17

20,

al.

22

23,

24,

25,

26,

27,

This breach caused damages to Roddie in amounts to be proven at trial, and Roddie is

entitled to a judgment against Atain for its damages.

COUNT TWO
filusory Coverage / UTPA Violations
(against Atain)

Roddie hereby incorporates by reference all previous allegations contained in this

Complaint into this Count.

. Atain collected a premium from Roddie for the Policy.

Atain violated Montana law, including but not limited to §§ 33-18-201 and 33-18-212,
MCA, when damages to the Building occurred, but Atain failed to provide the insurance
coverage under the Policy for which Roddie had paid a premium.

Attain included in the Policy exclusions which purported to eliminate so much of the
coverage that otherwise would have existed under the Policy’s insuring clauses that the
coverage would be worthless or practically worthless were the exclusions to be enforced.
These purported exclusions violate the Hlusory Coverage Doctrine, and are otherwise
unconscionable and unenforceable.

Additionally, Atain has failed to respond to claims communications in violation of the
UTPA, thereby forcing its insured to file this lawsuit.

Roddie is therefore entitled to a judgment that coverage under the Policy for the damages
to the Building does exist, and a judgment against Atain for the amount of its damages, to

be proven at trial.

DEMAND FOR JURY TRIAL

Roddie hereby demands a trial by jury on all counts for which they are so entitled.

WHEREFORE, the Roddie prays for judgment against Defendants as follows:

COMPLAINT AND DEMAND FOR JURY TRIAL -- Herrick et al. v. Atain Specialty Insurance Company

Page 4 of 5
oO CO “ET th fF tH NO owe

BO Be BD OBR BOBO em
oO CO ~~ DH th Be WH HO SH SCS 8 OULUlUwOULULLUlUMN OU BULL LU

 

 

Case 9:21-cv-00059-DLC-KLD Document 1-1 Filed 05/12/21 Page 15 of 17

1. For a judgment against Defendants, jointly and severally, in the amount of damages
proven at trial;

2. For punitive damages;

3. For costs, attorney fees and disbursements;

4, For pre-judgment and post-judgment interest at 10% per annum; and

5. For such other and further relief as is appropriate.

DATED this 28th day of September, 2020.

VISCOMI, GERSH,
SIMPSON & JOOS, PLLP

By:_/s/ Brian M. Joos
Brian M. Joos
Attorneys for Plaintiffs

COMPLAINT AND DEMAND FOR JURY TRIAL ~ Herrick et al. v. Atain Specialty Insurance Company
Page 5 of 5
oO oO ~~ an an -. wa No rt

NM NO BR RO RO BRD RD RR Ra ee ee
co Oo SY DO OH SOUL SUL | hlCOCOCUlUCOCOUUlClUMDUUTUT ONO Ole HL

Case 9:21-cv-00059-DLC-KLD Document 1-1 Filed 05/12/21 Page 16 of 17

Brian M. Joos

VISCOMI, GERSH,
SIMPSON & JOOS, PLLP
121 Wisconsin Avenue
Whitefish, MT 59937
(406) 862-7800

Attorneys for Plaintiff

MONTANA ELEVENTH JUDICIAL DISTRICT COURT

 

FLATHEAD COUNTY
)
ROD HERRICK and SONYA HERRICK as Cause No. DV-15-2020-0000871-BC
Trustees of the ROD AND SONYA HERRICK} . ;
REVOCABLE TRUST, and RODDIE, INC., Judge: Hon. Heidi J. Ulbricht
, )
vs Pisieitirts, ACKNOWLEDGEMENT AND WAIVER
)
ATAIN SPECIALTY INSURANCE )
COMPANY.
)
Defendant.

 

 

 

TO: ROD HERRICK and SONYA HERRICK as Trustees of the ROD AND SONYA
HERRICK REVOCABLE TRUSST, and RODDIE, INC., c/o their attorney Brian M.
Joos, VISCOMI, GERSH, SIMPSON & JOOS, PLLP, 121 Wisconsin Avenue,

Whitefish, MT 59937:

I have received your request to acknowledge and waive service of a summons, along with
a copy of the complaint, two copies of this acknowledgment and waiver form, and a prepaid

means of returning one signed copy of the form to you.

ACKNOWLEDGMENT AND WAIVER — DF-/5-2020-0000871-BC
Page |
& WH bt

oO Oo SY NH Ww

10
1]
12
13
14
15
16
17
18
19
20
21
22
Pe
24
25
26
27
28
29

 

 

Case 9:21-cv-00059-DLC-KLD Document 1-1 Filed 05/12/21 Page 17 of 17

I, or the entity or entities I represent, agree to save the expense of serving a summons and
the complaint in this case.

I understand that I, or the entity or entities I represent, will keep all defenses or
objections to the lawsuit, the court's jurisdiction, and the venue of the action, but that I waive
any objections to the absence of a summons or of service of a summons.

I also understand that I, or the entity or entities I represent, must file and serve an answer
or a motion under Montana Rule of Civil Procedure 12 within 21 days (or 42 days if I am
signing on behalf of the State of Montana, a state agency, or a state officer or employee) from
the date I sign this acknowledgment and waiver form.

If I fail to do these things, a default judgment will be entered against me or the

entity or entities I represent.

fe
DATED this 22°” day of Apa] , 2021,
7 a

WILLIAMS LAW FIRM, PC

By: CEE. C—

Peter B. Ivins

 

Representing ATAIN SPECIALTY
INSURANCE COMPANY

ACKNOWLEDGMENT AND WAIVER - DF-/5-2020-000087/-BC
Page 2
